Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5/24/22 has been entered. Claims 1-10 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/2/21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPUB 20200003432 to Nolte et al. (Nolte).
Regarding claim 1, Nolte teaches a water heater pan having a bottom wall, an outer wall extending upwardsly from and substantially surrounding the bottom wall, and at least one elevated support feature (Figures 3a-4b with elevated support features 303 and 401), at least one rigid supplemental support component (301, Figure 3a applies to Figures 4a and 4b as noted in Paragraphs 0050-0058), wherein the at least one elevated support feature is configured to contact the hot water storage tank, wherein the at least one elevated support feature includes at least one suppliemental support cavity located underneath the elevated support feature that receives the at least one supplemental support component, and wherein the at least one supplemental support component is insertable and removable from the water heater pan (cavity shown in Figure 3b and ability to be inserted and removed shown in Figures 3a-3c and also noted in Paragraph 0058).
Regarding claim 2, Nolte teaches wherein the at least one elevated support feature comprises a central elevated support feature located in a central portion of the bottom wall (Figures 3 and 4 show at least one in a central portion).
Regarding claim 3, Nolte teaches wherein the at least one elevated support feature comprises a circumferential elevated support feature spaced inwardly from the outer wall (Figures 3 and 4 show at least one inward from the outer wall).
Regarding claim 4, Nolte teaches wherein the at least one supplemental support cavity comprises a plurality of supplemental support cavities (shown in Figures 3 and 4), wherein the at least one supplemental support component comprises a plurality of supplemental support components (two are shown in Figure 3), and wherein the plurality of supplemental support components are insertable and removable from corresponding ones of the plurality of supplemental support cavities (shown in Figures 3 and 4).
Regarding claim 8, Nolte teaches wherein the at least one supplemental support cavity has a first width, wherein the at least one elevated support feature has a second width, and wherein the first width is larger than the second width (shown in Figure 3a).
Regarding claim 9, Nolte teaches wherein the at least one elevated support feature comprises a pair of side walls and a top wall extending therebetween (shown in Figures 3-4).
Regarding claim 10, Nolte teaches wherein the at least one elevated support feature includes at least one locating protrusion extending downward from the top surface thereof, and wherein the at least one locating protrusion is configured to locate the at least one supplemental support component (307, Figures 3b and 3c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolte in view of U.S. Patent 8100140 to Cantolino (Cantolino).
Regarding claim 5, Nolte is silent on wherein the at least one elevated support feature extends inwardly from the outer wall.
Cantolino teaches wherein the at least one elevated support feature extends inwardly from the outer wall (8, Figures 1 and 9). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nolte with the teachings of Cantolino to provide wherein the at least one elevated support feature extends inwardly from the outer wall. Doing so would provide additional strength to the device and be a simple change in shape.

Allowable Subject Matter
Claims 6 and 7 are allowed. The prior art does not provide a reasonable combination to modify Nolte in order to teach these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        8/17/22